In addition to what is said in the per curiam order, I think attention should be called to the fact that where one not the defaulting tax payer is compelled to pay up taxes due on the land on which he has acquired a tax certificate or tax deed in order to protect his rights in the latter, such holder of the tax certificate or tax deed becomes subrogated to the lien represented by the taxes so paid up for the purpose of protecting his rights. I see no error in the allowance in the decree for taxes paid to the City of Rockledge by the complainant below who merely did so to protect his own interest under a State and county tax lien. *Page 188